    Case 16-00394       Doc 140       Filed 05/06/19 Entered 05/06/19 17:00:02                    Desc Main
                                       Document     Page 1 of 12


               IN THE UNITED STATES BANKRUPTCY COURT
       FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

IN RE:                                )                               Chapter 7
                                      )
HORIZON GROUP MANAGEMENT, LLC, )                                      Case No. 14-41230
                                      )
                        Debtor.       )                               Honorable Timothy A. Barnes
                                      )
Andrew J. Maxwell, chapter 7 trustee, )
                                      )
                        Plaintiff,    )
v.                                    )
Daniel Michael, et al.,               )
                                      )
                        Defendants.   )

      RESPONDENTS THE LAW OFFICES OF EDWARD T. JOYCE & ASSOCIATES, P.C.
                AND THE LAW OFFICE OF JEFFREY S. SOBEK, P.C.’S
           RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION TO COMPEL

        Respondents, The Law Offices of Edward T. Joyce & Associates, P.C. (“Joyce”)

and The Law Offices of Jeffrey S. Sobek, P.C. (“Sobek”)(collectively, “Class Counsel”

or “Respondents”) state as their response to Defendants’ Motion to Compel as follows:

                                        Relevant Background

        Defendants’ Background section is replete with mischaracterizations, which

Respondents address below:

A. The Bonnen Class Action.

        On June 24, 2009, Amanda Bonnen filed a class action in the Circuit Court of

Cook County against Horizon Group Management, LLC (the “Debtor”). 1 The class




1The Debtor moved to dismiss the complaint, asserting among other things, a novel (and quite technical) party
misnomer issue. The Debtor was initially successful in dismissing Bonnen’s complaint, without prejudice, and then
she amended.
 Case 16-00394     Doc 140    Filed 05/06/19 Entered 05/06/19 17:00:02      Desc Main
                               Document     Page 2 of 12


action alleged claims under the Chicago Residential Landlord and Tenant Ordinance

(“RLTO”), and sought statutory damages and attorneys’ fees.

      The Debtor aggressively litigated every aspect of the class action lawsuit. On

April 12, 2013, the Circuit Court of Cook County granted class certification and

appointed Joyce and Sobek as Class Counsel. On November 21, 2013, the Debtor

entered into a Stipulation and Agreement to Settle Class Action (“Settlement”) with

Bonnen and the class. Pursuant to the Settlement, the Debtor agreed to pay amounts

due to the class members who opted to participate in the settlement, a $5,000 award

to the class representative and any court-awarded attorney’s fees and costs. Pursuant

to the Settlement, the Debtor was also responsible for identifying all class members

(i.e., the individuals who met the class definitions as set forth in the Settlement) from

its business records. Each class member identified by the Debtor as a member of the

two certified classes was listed on a schedule that was attached to the underlying

parties’ Joint Motion for Preliminary Approval. To the extent those class members

were members of the Security Deposit Interest Sub-Class, the schedule identified the

amount of the security deposit each class member paid. All class members were then

sent notice of the Settlement and given an opportunity to “opt-in” to participate. On

December 2, 2013, the Circuit Court of Cook County preliminarily approved the

Settlement and confirmed its appointment of Class Counsel, and on March 13, 2014,

the Circuit Court of Cook County entered an order of final approval.

      Pursuant to the Settlement, the Debtor had an opportunity to object to

completed class member claim forms if those claim forms contradicted its business



                                           2
 Case 16-00394       Doc 140     Filed 05/06/19 Entered 05/06/19 17:00:02    Desc Main
                                  Document     Page 3 of 12


records. If the Debtor objected, the Debtor was to provide notice of its objection and

the grounds for its objection, including supporting documentation. Under those

circumstances, Class Counsel had one of two choices: (1) agree with the Debtor’s

objection to the claim, deny the claim and notify the claimant of the denial; or (2)

disagree with the Debtor’s objection and engage in good faith efforts with the Debtor

to resolve the dispute. If counsel for the parties failed to resolve the dispute, the

Settlement required the parties to bring the dispute to the Circuit Court of Cook

County for resolution.

      The Debtor agreed to pay claims for several class members who opted in for

relief. In fact, on July 11, 2014, the Debtor deposited sufficient funds with the claims

administrator, First Class, to fund those undisputed claims. However, during the

summer of 2014, although the Debtor provided the identity of all class members

entitled to opt-in, the Debtor objected to certain claim forms (i.e., the claims of the

“Unpaid Class Members” who filed a proof of claim in this case) on the basis that

those individuals were not entitled to relief. On several occasions, Class Counsel

asked the Debtor’s counsel for supporting documentation, as was required by the

Settlement.    The    Debtor’s    counsel   always   promised   that   the   supporting

documentation was coming and that he was working with the Debtor to obtain this

information.

      On August 27, 2014, as the Parties continued to work together to address the

disputed claims and as the Debtor purportedly continued working to obtain the

documentation to support its objections, the Circuit Court of Cook County entered a



                                             3
 Case 16-00394    Doc 140    Filed 05/06/19 Entered 05/06/19 17:00:02    Desc Main
                              Document     Page 4 of 12


judgment awarding attorneys’ fees to Class Counsel in the amount of $833,455.32.

Thereafter, instead of providing the required supporting information to resolve the

disputed claims, the Debtor filed for bankruptcy. Because the Settlement required

the Parties to engage in good faith efforts to resolve disputes before seeking court

intervention, and because Class Counsel and the Debtor’s counsel were engaging in

what Class Counsel believed were good faith efforts to resolve the disputes, Class

Counsel never had an opportunity to raise the disputed issues with the Circuit Court

of Cook County. Once the bankruptcy matter was filed, Class Counsel was precluded

from doing so because the case was put on the bankruptcy stay calendar in light of

the filed bankruptcy. Defendants’ failure to acknowledge these facts and

circumstances by instead claiming that Class Counsel never informed the state court

of any alleged contested class claims is disingenuous and misleading.

      Defendants further inaccurately state, at Paragraph 9 of their Motion to

Compel, that “[f]ollowing notice to Class Counsel and distribution to all undisputed

claimants, the administrator closed the Bonnen class account and returned the excess

funds as required pursuant to the terms of the Settlement.” In an effort to make it

appear as though Class Counsel conceded the disputed claims, Defendants suggest

that the Claims Administrator, First Class, returned the remaining funds prior to the

time the Debtor filed for bankruptcy.        This is not true. The Debtor filed for

Bankruptcy on November 14, 2014. At that time, Class Counsel’s hands were tied.

They were unable to further contest the Debtor’s objections to the unpaid class

members’ claims because the Circuit Court case was stayed. For tax reasons as the



                                         4
 Case 16-00394    Doc 140    Filed 05/06/19 Entered 05/06/19 17:00:02    Desc Main
                              Document     Page 5 of 12


end of 2014 approached, the Claims Administrator asked that the remaining funds

be returned before the end of the year (2014). Because the Debtor’s bankruptcy case

had already been filed and the state court case was stayed, Class Counsel agreed. The

fact that Defendants continue to misrepresent these facts speaks volumes.

B.   The Debtor Breached Its Settlement Obligations and Filed for
     Bankruptcy.

      As explained above, on August 27, 2014, the Circuit Court of Cook County

entered a judgment awarding Class Counsel fees totaling $833,455.32. Pursuant to

the terms of the Settlement, the awarded attorney’s fees were to be paid in six equal

installments, with the first installment due ten days after the Circuit Court’s

judgment (i.e., September 6, 2014). Although the Debtor’s counsel asked and received

information concerning Class Counsel’s wire instructions to facilitate that payment,

the Debtor never made a payment. Instead, in early September 2014, the Debtor,

through Bob Fishman, reached out to Class Counsel to tell them that the Debtor did

not have the funds to pay and asked whether Class Counsel would agree to settle for

less than the judgment. Class Counsel asked for more information and entered into

a standstill agreement with the Debtor. Pursuant to the standstill agreement, the

Debtor agreed not to file for bankruptcy, and Class Counsel agreed not to pursue

collection proceedings, until at least 48 hours after notice of termination of the

standstill agreement.

      On November 12, 2014, Class Counsel terminated the standstill agreement.

During the 48 hours following termination of the standstill agreement, the Debtor

breached the standstill agreement, just like it breached the Settlement, and

                                         5
 Case 16-00394           Doc 140        Filed 05/06/19 Entered 05/06/19 17:00:02                      Desc Main
                                         Document     Page 6 of 12


prematurely filed for bankruptcy under Chapter 11 of the Bankruptcy Code. 2 Class

Counsel hired Paul Bauch (“Bauch”) to represent them and the unpaid class members

as creditors in the Debtor’s bankruptcy proceeding.

         The Debtor later caused the proceedings to be converted into a Chapter 7

proceeding and Andrew Maxwell was appointed Chapter 7 trustee. On July 1, 2015,

the Trustee hired Bauch as his special counsel. Class Counsel hired the Robbins firm

to represent them and the unpaid class members.

         On August 21, 2015, Ken Flaxman of the Joyce firm filed a $36,725.27 proof of

claim on behalf of the unpaid class members. Class Counsel also filed their proof of

claims. Adversary proceedings then ensued.

C. Class Counsel and the Unpaid Class Members Filed Suit Against The
   Northern Trust Company.

         On November 15, 2016, Class Counsel and the Unpaid Class Members filed

suit against The Northern Trust Company (“Northern Trust”) in the Circuit Court of

Cook County, alleging that Northern Trust negligently misrepresented in a letter

provided to Class Counsel and the Circuit Court of Cook County during the

settlement approval process in the Bonnen class action that it was verifying that the

Debtor -- the defendant in that class action -- had the ability to pay, via liquid assets

and lines of credit, a settlement judgment equal to $845,000. This representation

regarding the Debtor’s ability to pay $845,000 was false. Unbeknownst to Class

Counsel and the Circuit Court who was approving the Settlement, the Debtor had



2 Although Class Counsel prepared to have Citations served, Class Counsel was never able to follow through because the

Debtor prematurely breached the standstill agreement.

                                                          6
 Case 16-00394     Doc 140   Filed 05/06/19 Entered 05/06/19 17:00:02     Desc Main
                              Document     Page 7 of 12


minimal (if any) assets, amounting to less than $100,000, and no lines of credit for

funding the settlement. Instead, the assets and lines of credit referenced in Northern

Trust’s letter were held by a principal (i.e. Defendant Daniel Michael) of the Debtor

(and not the Debtor).

      Northern Trust moved to dismiss the Complaint, but that motion was denied.

Written and oral discovery proceeded. Northern Trust then moved for summary

judgment, which was denied. The case is now set for trial the week of May 13, 2019.

D. Class Counsel Responded to Defendants’ Discovery Requests in This
   Matter.

      Consistent with this Court’s ruling, in February 2019, Class Counsel

responded to Defendants’ discovery requests and provided detailed privilege logs. On

March 11, 2019, Defendants’ counsel wrote a letter to Class Counsel regarding, inter

alia, alleged deficiencies in Class Counsel’s responses to Defendants’ discovery

requests, including specifically, Class Counsel’s privilege log relating to the unpaid

class members who they represent. On March 18, 2019, the Parties discussed these

alleged deficiencies. Class counsel agreed to amend their privilege log. Although

Class Counsel provided a detailed amended privilege log, Defendants filed the instant

Motion to Compel, which argues, inter alia, that Class Counsel’s amended privilege

log remains deficient, but Defendants fail to explain why. This Court ordered the

Parties to whom Defendants’ Motion to Compel is directed to respond to Argument

Sections (c)-(f). Section (f) does not relate to Class Counsel, and therefore, Class

Counsel offers no response below. Class Counsel responds to the arguments raised in

Sections (c)-(e) below.

                                          7
 Case 16-00394    Doc 140    Filed 05/06/19 Entered 05/06/19 17:00:02    Desc Main
                              Document     Page 8 of 12


                                    Argument

A. Class Counsel Have Produced All Responsive Documents Within Their
   Possession, Custody and Control Relating to Their Lawsuit Against the
   Northern Trust Company.

      Defendants requested production of Class Counsel’s deposition transcripts in

their lawsuit against The Northern Trust Company, and any corresponding exhibits.

Class Counsel produced everything they have in their possession, custody and control

and have since confirmed this fact with Defendants’ counsel. Thus, Class Counsel

understands that this argument section of Defendants’ Motion to Compel is no longer

an issue. To the extent it remains an issue, Class Counsel recommends that

Defendants ask their banker, The Northern Trust Company, if it has the requested

materials, or alternatively, subpoena the court reporting company for the exhibits

they seek.

B. Withheld Documents Related to The Unpaid Class Members.

      Ignoring what has already been produced and what Defendants already have

in their possession, Defendants argue that Class Counsel has failed to produce

documents supporting the Unpaid Class Members’ Claim No. 11 and their lawsuit

against The Northern Trust Company. But Class Counsel has already produced

responsive materials. For example, as Defendants acknowledge, Class Counsel has

produced multiple court orders appointing them as class counsel, and Class Counsel

produced the responsive class action materials, including the schedule of class

members, identified by the Debtor from the Debtor’s business records. This schedule

identifies all class members. To the extent those members paid a security deposit and



                                         8
 Case 16-00394    Doc 140    Filed 05/06/19 Entered 05/06/19 17:00:02      Desc Main
                              Document     Page 9 of 12


were members of the security deposit interest sub-class, the amount of the security

deposit they paid (and thus, the amount of the damages they are entitled to recover

as a member of security deposit interest sub-class -- i.e., one times their security

deposit) is revealed in this schedule. Notwithstanding the foregoing, Defendants

continue to argue that Class Counsel’s response is deficient because they are entitled

to all documents, including tenant lease files, payment records, etc.

      Setting aside the fact that Defendants’ request is harassing to the extent that

the requested documents are the Debtor’s business records and therefore should be

in Defendants’ possession, custody or control, and setting aside the fact that

Defendants’ request is harassing to the extent the Debtor prepared the schedule

identifying all class members entitled to relief which was attached to the Joint Motion

for Preliminary Approval, Class Counsel has produced its documents responsive to

this request. Moreover, to the extent the Debtor disputed any of the class members’

claims prior to the Debtor filing for bankruptcy, the Debtor was required, pursuant

to the settlement agreement, to produce documents supporting its objections. For

example, to the extent the Debtor objected to a class member’s claim, the Debtor was

required to demonstrate (through its business records), among other things, that: (a)

the class member did not pay a security deposit, (b) the class member was not

underpaid interest on his or her security deposit; (c) the class member received the

proper ordinance summary; or (d) the class member’s tenancy was not during the

appropriate timeframe. Only after the Debtor provided evidence to support its

objections to class member’s claims were the class members obligated to provide



                                          9
 Case 16-00394     Doc 140     Filed 05/06/19 Entered 05/06/19 17:00:02   Desc Main
                               Document      Page 10 of 12


evidence to counter Defendants’ objections. Although Defendants prepared the lists

identifying the members of the class and the amounts of security deposits that were

collected (i.e., the damages for members of the security deposit interest sub-class),

the Debtor never produced any documents to support its objections. In fact, it strung

the unpaid class members along, promising the required materials were coming, until

it filed for bankruptcy. At that time, the unpaid class members were precluded from

further raising this issue before the Circuit Court in light of the automatic

bankruptcy stay. As Class Counsel, the Joyce and Sobek firms must ensure that all

class members will receive proper, efficient, and appropriate protection of their

interests in the presentation of their claims. Clark v. TAP Pharmaceutical Products,

Inc., 343 Ill.App.3d 538 (5th Dist. 2003). Class Counsel have an ongoing duty to

continue protecting the interests of the unpaid class members and have done so by

filing a proof of claim on their behalf.

       To the extent Defendants seek Class Counsel’s communications with each of

the unpaid class members, those communications are privileged and protected from

disclosure pursuant to the attorney-client privilege. Class Counsel produced a

detailed privilege log relating to all written communications between Class Counsel

and the unpaid class members. When Defendants argued that Class Counsel’s

privilege log was deficient, Class Counsel provided a detailed amended privilege log.

Class Counsel’s response relating to the unpaid class members is more than

sufficient.

C. The Common Interest Privilege and Withheld Communications.



                                           10
 Case 16-00394     Doc 140   Filed 05/06/19 Entered 05/06/19 17:00:02       Desc Main
                             Document      Page 11 of 12


      To the extent Defendants object to Class Counsel’s assertion of the common

interest privilege, Class Counsel adopts the Trustee’s and Robbins’ responses as if

fully stated herein.

                                    Conclusion

      For the foregoing reasons, Class Counsel has either produced all responsive

documents within their possession, custody or control, or has provided privilege logs

which are more than sufficient and appropriate under these circumstances.

Defendants’ Motion to Compel be denied.

Dated: May 6, 2019                               THE LAW OFFICES OF EDWARD T. JOYCE
                                                 & ASSOCIATES, P.C. and THE LAW
                                                 OFFICES OF JEFFREY S. SOBEK, P.C.

                                                 By: /s/ Edward T. Joyce
                                                         One of Their Attorneys

Edward T. Joyce
The Law Offices of Edward T. Joyce & Associates, P.C.
135 South LaSalle Street
Suite 2200
Chicago, IL 60603
(312) 641-2600
ejoyce@joycelaw.com


Jeffrey S. Sobek
The Law Offices of Jeffrey S. Sobek, P.C.
29 E. Madison Street
Suite 1000
Chicago, IL 60602
(312) 756-1330
jeffs@jsslawoffices.com




                                            11
 Case 16-00394       Doc 140    Filed 05/06/19 Entered 05/06/19 17:00:02     Desc Main
                                Document      Page 12 of 12


                              CERTIFICATE OF SERVICE

       I, Edward T. Joyce, an attorney, hereby certify that on May 6, 2019, the

foregoing RESPONDENTS THE LAW OFFICES        OF   EDWARD T. JOYCE & ASSOCIATES, P.C.

AND   THE LAW OFFICE     OF    JEFFREY S. SOBEK, P.C.’S RESPONSE     IN   OPPOSITION   TO


DEFENDANTS’ MOTION TO COMPEL was filed electronically with the Clerk of the United

States Bankruptcy Court For The Northern District Of Illinois Eastern Division

using its CM/ECF system, which automatically sends notification of such filing to all

counsel of record.

                                               /s/ Edward T. Joyce
